Citation Nr: 1505678	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  12-28 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim for service connection for diabetes mellitus, type II, to include as due to exposure to herbicides.

2. Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to March 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

A hearing was held in June 2013 by means of video conferencing equipment with the appellant in San Antonio, Texas before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board has reviewed the Veteran's physical claims file and file on the "Virtual VA" system and the Veterans Benefits Management System (VBMS) to insure a total review of the evidence.


FINDINGS OF FACT

1. The RO denied service connection for diabetes mellitus, type II, in a March 2005 rating decision; the Veteran did not appeal.

2. Since March 2005, the Veteran has submitted new and material evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for diabetes mellitus, type II.  

3. Resolving all reasonable doubt in his favor, the Veteran was exposed to herbicides in or near the demilitarized zone (DMZ) in Korea. 

4. Type II diabetes mellitus is presumed to be causally related to the Veteran's in-service herbicide exposure.


CONCLUSIONS OF LAW

1. The March 2005 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).
 
2. New and material evidence has been received to reopen the claim of entitlement to service connection for diabetes mellitus, type II.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3. The Veteran's diabetes mellitus, type II, is presumptively related to his in-service herbicide exposure.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108; 38 C.F.R. § 3.156.  "New" evidence means evidence" not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a). "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id.

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim as in this case dealing with a claim for service connection.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for that last final disallowance of the claim.  Id.

If new and material evidence is submitted, the claim will be reopened and adjudicated on the merits.  38 U.S.C.A. § 5108.  "The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The Board is neither required nor permitted to analyze the merits of a previously disallowed claim if new and material evidence has not been submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No other standard than that articulated in the regulation applies to the determination whether evidence is new and material. Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The RO denied service connection for diabetes mellitus, type II, in a March 2005 rating decision.  The Veteran was advised of his right to appeal.  He did not submit a notice of disagreement or new and material evidence within one year of the March 2005 rating decision.  Therefore, the March 2005 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2014).

Since the March 2005 rating decision, the Veteran has submitted new evidence showing that he was assigned to a unit during service that, with consideration of his military occupational specialty (MOS), likely caused him to enter or be near the Korean Demilitarized Zone (DMZ).  Accordingly, the Board finds that new and material evidence has been submitted to reopen the Veteran's claim of service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

II. Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, then certain diseases, including type II diabetes (also known as type II diabetes mellitus or adult-onset diabetes), shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

Effective February 24, 2011, a Veteran who during active military service between April 1, 1968, and August 31, 1971, served in a unit that operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, as determined by the Department of Defense (DOD), shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to the contrary. 38 C.F.R. § 3.307(a)(6)(iv).  See also 76 Fed. Reg. 4,245 - 4,247 (January 25, 2011).  This amendment is effective for all claims received by VA on or after February 24, 2011, and to claims pending before VA on that date, which includes the current appeal.  A list of service units that have been recognized by the DOD as having served in areas along the Korean DMZ may be found in the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Topic 10, Block p.  Importantly to this matter, only these specific units stationed at the DMZ in Korea are presumed to have been exposed to Agent Orange or other herbicide. 

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

As the claims folder includes evidence demonstrating a current diagnosis of diabetes mellitus, type II, the pivotal question is whether the Veteran was exposed to Agent Orange in service.

The Veteran argues that he was exposed to Agent Orange or other herbicides while serving in Korea along the DMZ from October 22, 1970 to December 10, 1971.  As part of his MOS duties as an automotive repair parts specialist, he was responsible for communications in support for various units along the DMZ.  See Transcript, page 2.  He testified that he delivered supplies and parts to the sites at Camp Casey, which was very close to the DMZ.  Id. at 3.  He also visited missile sites for maintenance of generators and to deliver parts.  Id.  The missile sites were almost the same proximity from the DMZ as Camp Casey.  He testified that he was treated by the 125th Medical Detachment, which was the same treatment facility that the 2nd infantry and 7th infantry were also treated.  Id.  He reported that he was in an area where Agent Orange was stored.  Id. at 5.  He also stated that while in Korea, he came within 3 miles of the DMZ.  Id.  He had to deliver cables for linemen as they repaired the lines that were cut by the North Koreans.  The lines repaired were outside of Camp Casey and near the DMZ.  He also believed he saw defoliated vegetation because he saw areas that looked dead or burnt.  He testified that he served at Camp Pililaau and Camp Red Cloud and that Agent Orange was used at Camp Red Cloud.  Id.

The Veteran's DD Form 214 shows that his MOS was automotive repair parts specialist with C Company 51st Signal Battalion.  Personnel records indicate that while in Korea, the Veteran's principal duty was clerk typist.  In support of his claim, the Veteran submitted a declassified document, "Use of Chemical Herbicides in Korea."  This document indicates that herbicides were used between the south tape of the DMZ and the civilian control line in I Corps (GP) and First ROK Army areas.  Also submitted was an Annual Historical Summary from Headquarters, 51st Signal.  This report states that the unit non-tactical mission was to provide post signal facilities at I Corps (Group); install and maintain lead covered cable in the I Corps (Group) area and the Joint Security Area; install, operate and maintain multi-channel communications facilities in the Corps garrison communications system; and operate Camp Red Cloud communications center to include motor messenger service.  A separate document, Battalion History, gives the background on the lineage of the 51st Signal Battalion and indicated that the mission was to provide tactical communications for the I Corps (Group) and a telephone exchange for the I Corps (Group) Rear area.  Headquarters Company directed and coordinated operations training of a Corps Signal Battalion and provided command, administrating, and logistics support for the Battalion.  It also provided consolidated personnel administration and supervision of supplies, motor and signal maintenance for the battalion, as well as photographic support for the Corps.

The Veteran also referenced a March 2003 Compensation and Pension Manager's Conference Call, the agenda of which can be observed at http://vbaw.vba.va.gov/bl/21/Calendar/Agenda/FY03/Agenda0303.htm.  One agenda item was entitled Agent Orange Outside of Vietnam.  The notes indicate that Agent Orange had been used in Korea along the DMZ.  DOD had confirmed that Agent Orange was used in Korea from April 1968 through July 1969 along the DMZ.  Records indicate the effects of spraying were sometimes observed as far as 200 meters down wind.  Units in the area during the period included "Signal" troops supplied as support personnel.

Finally, the Veteran submitted a lay statement from D.M.A. who had served with the Veteran in Korea.  He indicated that on one occasion, he was with the Veteran and drove off Camp Red Cloud and visited Munsan, which is along the Imjin River and the DMZ.

The Board recognizes that the Veteran's unit is not among those listed by the DOD as stationed along the DMZ from October 22, 1970 to December 10, 1971.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Topic 10, Block p.  Therefore, it cannot be presumed that he was exposed to a herbicide agent during his Korean service under this regulation.  In essence, if the Veteran did not serve in the Republic of Vietnam during the Vietnam era or in Korea with a unit designated by DOD, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related diseased under 38 C.F.R. § 3.309(e) to be applicable.  Exposure to herbicides is not presumed in such instances.  However, once exposure to herbicides has been established by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309(e) for herbicide-related diseases is applicable.

In this case, Board concludes that while the Veteran was not assigned to one of the specific units identified as stationed in the area, he did supply support at I Corps (GP) and official declassified documents indicate that herbicides were used between the south tape of the DMZ and the civilian control line in I Corps (GP).  The March 2003 communication to Veteran Service Center Managers lists not only units in the area but lists "Field Artillery, Signal and Engineer Troops" who were supplied as support personnel.  

In an analogous situation, in Suozzi v. Brown, 10 Vet App. 307, 311 (1997) it was held that it was sufficient that a veteran's unit records corroborated his testimony and statements as to his whereabouts and that corroboration of every single detail including the veteran's personnel participation was not required.  See also Pentecost v. Principi, 16 Vet. App. 124, 128 (2002).  The evidence satisfactorily demonstrates the Veteran was in the area of Korea in which herbicides were sprayed and present during the period when spraying of Agent Orange occurred.

As the evidence supports a finding that the veteran was exposed to Agent Orange in service, the presumptive service connection provisions of the regulation are applicable.  38 C.F.R. §§ 3.307 and 3.309.  Service connection for diabetes mellitus, Type II is warranted based on application of the regulations providing presumptive service connection based on exposure to Agent Orange in service.


ORDER

New and material evidence having been received, the claim for service connection for diabetes mellitus, type II, is reopened.

Service connection for diabetes mellitus, type II is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


